Exhibit 10.2

 

STOCK SUBSCRIPTION AGREEMENT

 

ARIDIS PHARMACEUTICALS, INC.

 

This Stock Subscription Agreement (the “Agreement”) is entered into as of
July 19, 2019 (the “Effective Date”), by and between Aridis
Pharmaceuticals, Inc., a Delaware corporation (hereinafter the “Company”) and
Serum International B.V., a corporation formed under the laws of the Netherlands
(the “Subscriber”).

 

WHEREAS:

 

A.            The Company desires to issue to Subscriber (i) 801,820 shares of
its common stock, par value $0.0001 per share (the “Securities”), for an
aggregate issue price of Ten Million US Dollars ($10,000,000) (the “Purchase
Price”), representing a purchase price of approximately $12.47 per share.

 

B.            Subscriber desires to acquire the Securities upon the terms and
conditions herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set-forth, the parties hereto do hereby agree as follows:

 

SUBSCRIPTION

 

1.1                   Subject to the terms and conditions hereinafter set forth,
the Subscriber hereby agrees to be issued the Securities, and the Company agrees
to issue the Securities to Subscriber at the Purchase Price.

 

1.2                   Promptly following the execution of this Agreement the
Company will deliver to the Subscriber fully executed stock certificates
representing the Securities, and record the same on the Company’s books.

 

REPRESENTATIONS AND WARRANTIES BY SUBSCRIBER

 

2.1                   Subscriber hereby acknowledges, represents and warrants to
the Company the following:

 

(A)                                           Subscriber acknowledges that the
purchase of the Securities involves a high degree of risk in that the Company
may require substantial additional funds;

 

(B)                                           Subscriber recognizes that
acquiring the Securities of the Company is highly speculative and only investors
who can afford the loss of their entire investment should consider investing in
the Company and the Securities;

 

(C)                                           Subscriber has such knowledge and
experience in finance, securities, investments, including investment in
unregistered securities, and other business matters so as to be able to protect
its interests in connection with this transaction;

 

(D)                                           The Subscriber is an “Accredited
Investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”);

 

(E)                                            Subscriber acknowledges that the
market for the Securities may be illiquid and, accordingly, Subscriber may not
be able to liquidate the Securities;

 

1

--------------------------------------------------------------------------------



 

(F)                                             Subscriber acknowledges that the
Securities are subject to significant restrictions on transfer as imposed by
state and federal securities laws, including but not limited to a minimum
holding period of at least six (6) months;

 

(G)                                           Subscriber hereby acknowledges
(i) that this offering of Securities has not been reviewed by the United States
Securities and Exchange Commission or by the securities regulator of any state;
(ii) that the Securities are being issued by the Company pursuant to an
exemption from registration provided by Section 4(a)(2) of the Act; and
(iii) that any certificate evidencing the Securities received by Subscriber will
bear a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY APPLICABLE
STATE SECURITIES LAWS.  WITHOUT SUCH REGISTRATION, SUCH SECURITIES MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED AT ANY TIME WHATSOEVER UNLESS IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY REGISTRATION IS NOT REQUIRED FOR SUCH
TRANSFER AND THAT SUCH TRANSFER WILL NOT BE IN VIOLATION OF THE APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER.

 

(H)                                          Subscriber is acquiring the
Securities as principal for Subscriber’s own benefit and not with a view to
distribution, on behalf of the Company or otherwise, of the Securities;

 

(I)                                               Subscriber is not aware of any
advertisement of the Securities or any general solicitation in connection with
any offering of the Securities;

 

(J)                                               Subscriber acknowledges that
it has had the opportunity and the Company’s encouragement to seek the advice
and consultation of independent investment, legal and tax counsel;

 

(K)                                           Subscriber acknowledges and agrees
that the Company has previously made available to Subscriber the opportunity to
ask questions of and to receive answers from representatives of the Company
concerning the Company and the Securities, as well as to conduct whatever due
diligence the Subscriber, in its discretion, deems advisable.  Subscriber is not
relying on any information communicated by any representatives of the Company
and is relying solely upon information obtained during Subscriber’s due
diligence investigation in making a decision to invest in the Securities and the
Company.

 

REPRESENTATIONS BY THE COMPANY

 

3.1                   The Company represents and warrants to the Subscriber
that:

 

(A)                                           The Company is a corporation duly
organized, existing and in good standing under the laws of the State of Delaware
and has the corporate power to conduct the business which it conducts and
proposes to conduct.

 

(B)                                           Upon issuance, the Securities will
be duly and validly issued and fully paid and non-assessable, and the Securities
will be issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

 

2

--------------------------------------------------------------------------------



 

(C)                                           The Company has reserved the
shares of common stock for issuance pursuant to this Agreement,.

 

(D)                                           Material Contracts. Except as
disclosed in any report, schedule, form, statement or other document filed by
the Company under the Securities Act of 1933, as amended and the Exchange Act of
1934, as amended (the “SEC Reports”), and except for the agreements explicitly
contemplated hereby, there are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
the Company is a party or by which it is bound which may involve (i) obligations
of, or payments to, the Company in excess of $250,000 (other than obligations
of, or payments to, the Company arising from purchase or sale agreements entered
into in the ordinary course of business), or (ii) the license of any patent,
copyright, trade secret or other proprietary right to or from the Company or
(iii) the grant of rights to manufacture, produce, assemble, license, market or
sell the Company’s products or affect the Company’s exclusive right to develop,
manufacture, assemble, distribute, market or sell its products (each, a
“Material Contract”, collectively the “Material Contracts”). All of the Material
Contracts are valid, binding and in full force and effect in all material
respects, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies and to general
principles of equity. Neither the Company is nor is any other party to the
Material Contracts in material default under any of such Material Contracts.

 

(E)                                            Intellectual Property.

 

(a) Ownership. Except as disclosed in the SEC Reports, to the knowledge of the
Company (without having conducted any special investigation or patent search),
the Company owns or possesses or can obtain on commercially reasonable terms
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, processes and similar
proprietary rights (“Intellectual Property”) necessary to the business of the
Company as presently conducted, the lack of which could reasonably be expected
to have (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”). The Company has not received any written communication alleging that
the Company has violated or, by conducting its business as currently conducted,
would violate any of the Intellectual Property of any other person or entity ,
nor is the Company aware of any basis therefor.

 

(b) No Breach by Employees. Except as disclosed in the SEC Reports, the Company
is not aware that any of its employees is obligated under any contract or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with the use of his or
her efforts to promote the interests of the Company or that would conflict with
the Company’s business as presently conducted. Neither the execution nor
delivery of this Agreement, nor the carrying on of the Company’s business by the
employees of the Company, nor the conduct of the Company’s business as presently
conducted, will, to the Company’s knowledge, conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
contract, covenant or instrument under which any of such employees is now
obligated. The Company does not believe it is or will be necessary to use any
inventions of any of its employees made prior to their employment by the
Company.

 

(F)                                             Title to Properties and Assets;
Liens. Except as disclosed in the SEC Reports, to the knowledge of the Company,
the Company has good and marketable title to its properties and assets, and has
good title to all its leasehold interests, in each case subject to no material
mortgage, pledge, lien, lease, encumbrance or charge, other than (i) liens for
current taxes not yet due and payable, (ii) liens imposed by law and incurred in
the ordinary course of business for obligations not past due, (iii) liens in
respect of

 

3

--------------------------------------------------------------------------------



 

pledges or deposits under workers’ compensation laws or similar legislation, and
(iv) liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business. With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and, to
its knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances, subject to clauses (i)-(iv) above.

 

(G)                                           Compliance with Other Instruments.
The Company is not in violation of any material term of its Certificate of
Incorporation or bylaws, each as amended to date, or, to the Company’s
knowledge, in any material respect of any term or provision of any material
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment,
order or decree to which it is party or by which it is bound which would have a
Material Adverse Effect. To the Company’s knowledge, the Company is not in
violation of any federal or state statute, rule or regulation applicable to the
Company the violation of which would have a Material Adverse Effect. The
execution and delivery of the Agreement by the Company, the performance by the
Company of its obligations pursuant to the Agreement, and the issuance of the
Securities and such shares of Common Stock into which the Securities may be
convertible or for which the Securities may be exercisable, will not result in
any material violation of, or materially conflict with, or constitute a material
default under, the Company’s Certificate of Incorporation or bylaws, each as
amended to date, or any of its agreements, nor, to the Company’s knowledge,
result in the creation of any material mortgage, pledge, lien, encumbrance or
charge upon any of the properties or assets of the Company.

 

(H)                                          Litigation. Except as disclosed in
the SEC Reports, there are no actions, suits, proceedings or investigations
pending against the Company or its properties (nor has the Company received
notice of any threat thereof) before any court or governmental agency. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit or proceeding initiated by the Company
currently pending.

 

(I)                                               Permits. The Company has all
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which would
have a Material Adverse Effect, and believes it can obtain, without undue burden
or expense, any similar authority for the conduct of its business as presently
planned to be conducted. The Company is not in default in any material respect
under any of such franchises, permits, licenses or other similar authority.

 

(J)                                               Offering. Subject to the
accuracy of the Subscriber’s representations and warranties, the offer, sale and
issuance of the Securities to be issued in conformity with the terms of this
Agreement constitutes a transaction exempt from the registration requirements of
the Act and, except for such notice requirements as may arise under applicable
state law, from the registration or qualification requirements of applicable
state securities laws, and neither the Company nor any authorized agent acting
on its behalf will take any action hereafter that would cause the loss of such
exemption.

 

(K)                                           Tax Returns and Payments. The
Company has timely filed all tax returns required to be filed by it with
appropriate federal, state and local governmental agencies, except where the
failure to do so would not have a Material Adverse Effect. These returns and
reports are true and correct in all material respects. All taxes shown to be due
and payable on such returns, any assessments imposed, and, to the Company’s
knowledge, all other taxes due and payable by the Company have been paid or will
be paid prior to the time they become delinquent. The Company has not been
advised in writing (i) that any of its returns have been or are being audited as
of the date hereof, or (ii) of any deficiency in assessment or proposed judgment
with respect to its federal, state or local taxes.

 

4

--------------------------------------------------------------------------------



 

TERMS OF SUBSCRIPTION

 

4.1                               Upon payment of the Purchase Price, Subscriber
hereby authorizes and directs the Company to deliver the Securities to be issued
to such Subscriber pursuant to this Agreement to Subscriber’s address indicated
herein.

 

4.2                               Notwithstanding the place where this Agreement
may be executed by any of the parties hereto, the parties expressly agree that
all the terms and provisions hereof shall be construed in accordance with and
governed by the laws of the State of California. Exclusive venue for any dispute
arising out of this Agreement or the Securities shall be the state or federal
courts sited in San Jose, California.

 

4.3                               The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

CONDITIONS TO SUBSCRIBER’S OBLIGATION TO CLOSE

 

5.1                               The Subscriber’s obligation to acquire the
Securities upon the execution of this Agreement is subject to the fulfillment,
on or before the date hereof, of each of the following conditions, unless waived
by the Subscriber:

 

(A)                               Representations and Warranties.  The
representations and warranties made by the Company in this Agreement shall be
true and correct in all material respects as of the date  hereof.

 

(B)                               Covenants.  The Company shall have performed
or complied with all covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
date hereof.

 

(C)                               Blue Sky.  The Company shall have obtained all
necessary Blue Sky law permits and qualifications, or have the availability of
exemptions therefrom, required by any state for the offer and sale of the
Securities, as applicable.

 

(D)                               Consents and Waivers.  The Company and the
Subscriber shall have obtained any and all consents, permits and waivers
necessary or appropriate for consummation of the transactions contemplated by
the Agreements.

 

(E)                                Proceedings and Documents.  All corporate and
other proceedings required to carry out the transactions contemplated by this
Agreement, and all instruments and other documents relating to such
transactions, shall be reasonably satisfactory in form and substance to the
Company, and the Company shall have been furnished with such instruments and
documents as it shall have reasonably requested.

 

CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE

 

6.1                               The Company’s obligation to sell and issue the
Securities is subject to the fulfillment on or before the date hereof of the
following conditions, unless waived by the Company:

 

(A)                               Representations and Warranties.  The
representations and warranties made by the Subscriber in this Agreement shall be
true and correct in all material respects when made and shall be true and
correct as of the date of hereof.

 

5

--------------------------------------------------------------------------------



 

(B)                               Covenants.  The Subscriber shall have
performed or complied with all covenants, agreements and conditions contained in
the Agreements to be performed or complied with by the Subscriber on or prior to
the date hereof in all material respects.

 

(C)                               Compliance with Securities Laws.  The Company
shall be satisfied that the offer and sale of the Securities and the Common
Stock into which the Securities may be convertible or for which the Securities
may be exercisable shall be qualified or exempt from registration or
qualification under all applicable federal and state securities laws (including
receipt by the Company of all necessary blue sky law permits and qualifications
required by any state, if any).

 

(D)                               Consents and Waivers.  The Company and the
Subscriber shall have obtained any and all consents, permits and waivers
necessary or appropriate for consummation of the transactions contemplated by
the Agreement.

 

(E)                                Proceedings and Documents.  All corporate and
other proceedings required to carry out the transactions contemplated by this
Agreement, and all instruments and other documents relating to such
transactions, shall be reasonably satisfactory in form and substance to the
Company, and the Company shall have been furnished with such instruments and
documents as it shall have reasonably requested.

 

(F)                                 Accredited Investor Status. Subscriber shall
have satisfactorily completed Annex A— Accredited Investor Status.

 

MISCELLANEOUS

 

7.1                   Amendment.  Except as expressly provided herein, neither
this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Agreement and
signed by the Company and the Subscriber.

 

7.2                   Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid or otherwise delivered by hand, messenger or
courier service addressed:

 

(A)                                           if to Subscriber, to the
Subscriber’s address as shown in the Company’s records, as may be updated in
accordance with the provisions hereof; or

 

(B)                                           if to the Company, to the
attention of the Chief Executive Officer or Secretary of the Company at 5941
Optical Ct., San Jose, California 95138, or at such other current address as the
Company shall have furnished to the Subscriber.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid.

 

7.4                               Expenses.  The Company and the Subscriber
shall each pay their own expenses in connection with the transactions
contemplated by this Agreement.

 

6

--------------------------------------------------------------------------------



 

7.5                               Survival.  The representations, warranties,
covenants and agreements made in this Agreement shall survive any investigation
made by any party hereto and the closing of the transaction contemplated hereby
for 1 year from the date hereof.

 

7.6                               Entire Agreement.  This Agreement, including
the exhibits attached hereto, constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof. No
party shall be liable or bound to any other party in any manner with regard to
the subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

7.7                               Delays or Omissions.  Except as expressly
provided herein, no delay or omission to exercise any right, power or remedy
accruing to any party to this Agreement upon any breach or default of any other
party under this Agreement shall impair any such right, power or remedy of such
non-defaulting party, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party to this Agreement,
shall be cumulative and not alternative.

 

7.8                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

7.9                               California Corporate Securities Law.  THE SALE
OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED
WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE
IS SO EXEMPT.

 

7.10                        Severability.  If any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Agreement, and
such court will replace such illegal, void or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the same economic, business and other purposes of the illegal,
void or unenforceable provision. The balance of this Agreement shall be
enforceable in accordance with its terms.

 

7.11                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be enforceable against the parties
actually executing such counterparts, and all of which together shall constitute
one instrument.

 

7.12                        Telecopy Execution and Delivery.  A facsimile,
telecopy or other reproduction of this Agreement may be executed by one or more
parties hereto and delivered by such party by facsimile or any similar
electronic transmission device pursuant to which the signature of or on behalf
of such party can be seen. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile, telecopy or other reproduction hereof.

 

7

--------------------------------------------------------------------------------



 

7.14                        Further Assurances.  Each party hereto agrees to
execute and deliver, by the proper exercise of its corporate, limited liability
company, partnership or other powers, all such other and additional instruments
and documents and do all such other acts and things as may be necessary to more
fully effectuate this Agreement.

 

7.15                        Attorney’s Fees.  In the event that any suit or
action is instituted to enforce any provisions in this Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party  all
fees, costs and expenses of appeals.

 

7.16                        Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT. Any claim or cause of
action arising out of or relating to this Agreement shall be settled by judicial
reference pursuant to California Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County. This
paragraph shall not restrict a party from exercising remedies under the Uniform
Commercial Code or from exercising pre-judgment remedies under applicable law.

 

7.17                        Obligation of Company.  The Company agrees to use
its reasonable efforts to enforce the terms of this Agreement, to inform the
Subscriber of any breach hereof (to the extent the Company has knowledge
thereof) and to assist the Subscriber in the exercise of its rights and the
performance of its obligations hereunder.

 

[remainder of this page intentionally blank, accredited investor

status page and signature page to follow]

 

8

--------------------------------------------------------------------------------



 

ANNEX A

 

ACCREDITED INVESTOR STATUS

 

o  By checking this box, Subscriber represents and warrants to the Company that
the Subscriber is an “Accredited Investor” as such term is defined in Rule 501
of Regulation D promulgated under the United States Securities Act of 1933, as
amended (the “Act”).  The Subscriber acknowledges having reviewed and considered
the definition of “Accredited Investor” as follows:

 

Accredited Investor Definition

 

The Subscriber will be an “Accredited Investor” as such term is defined in
Rule 501 of Regulation D promulgated under the United States Securities Act of
1933, as amended (the “Act”) if the Subscriber is any of the following:

 

a)                         Any bank as defined in section 3(a)(2) of the Act, or
any savings and loan association or other institution as defined in section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934; any insurance company as defined in section 2(a)(13) of
the Act; any investment company registered under the Investment Company Act of
1940 or a business development company as defined in section 2(a)(48) of that
Act; any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

 

b)                         Any private business development company as defined
in section 202(a)(22) of the Investment Advisers Act of 1940;

 

c)                          Any organization described in section 501(c)(3) of
the Internal Revenue Code, corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 

d)                         Any director, executive officer, or general partner
of the issuer of the securities being offered or sold, or any director,
executive officer, or general partner of a general partner of that issuer;

 

e)                          Any natural person whose individual net worth, or
joint net worth with that person’s spouse, at the time of his purchase exceeds
$1,000,000, exclusive of the value of such person’s primary residence;

 

f)                           Any natural person who had an individual income in
excess of $200,000 in each of the two most recent years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

 

g)                          Any trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); and

 

9

--------------------------------------------------------------------------------



 

h)                         Any entity in which all of the equity owners are
accredited investors.

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Stock Subscription Agreement is executed as of the
Effective Date.

 

 

Number of Common Stock Shares Subscribed For:

 

 

 

 

 

Total Purchase Price:

 

 

 

 

 

Signature of Authorized Signatory:

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

 

Name of Subscriber:

 

 

 

 

 

Address of Subscriber:

 

 

 

 

 

Subscriber’s tax ID or EIN #:

 

 

 

 

Subscriber’s Email Address:

 

 

 

 

 

 

 

ACCEPTED BY:

 

 

 

 

 

 

 

Aridis Pharmacueticals, Inc., a Delaware corporation

 

 

 

 

 

Signature of Authorized Signatory:

 

 

 

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

11

--------------------------------------------------------------------------------